Citation Nr: 0826124	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability rated as 60 percent disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to January 
1991.  Evidence shows that in compliance with an Air Force 
Board for Correction of Military Records Memorandum in April 
1998, the veteran's records were corrected to show that in 
January 1991 his name was placed on the Temporary Disability 
Retired List and in January 1996 he was permanently retired 
by reason of physical disability. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued a 60 percent rating 
for a service-connected lumbar spine disability.  This matter 
also arises from a January 1997 rating decision that denied a 
TDIU rating.  

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned.  The Board remanded the claim in 
October 2006 for further development.  The appeal is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.


REMAND

After transfer of the veteran's appeal to the Board in June 
2008, additional evidence pertinent to the veteran's claim 
for an increased rating for a lumbar spine disability was 
received at the Board in June 2008.  The veteran did not 
submit a waiver of initial review of that evidence by the RO.  
Some of the evidence consisting of VA and private medical 
treatment records has not been previously reviewed by the RO 
and is pertinent to the claims on appeal.  Therefore, the 
claim must be returned to the RO for initial consideration of 
that evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, the Board finds that the claim for a TDIU is 
inextricably intertwined because the resolution of the 
pending claim for an increased rating for a service-connected 
lumbar spine disability could have bearing on the outcome of 
the TDIU claim.  The appropriate remedy where a pending claim 
is inextricably intertwined with a claim currently on appeal 
is to remand the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claims with 
consideration of the evidence received at 
the Board in June 2008 from Lake City VA 
Medical Center.  If the benefits sought on 
appeal remain denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

